Citation Nr: 1403144	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-43 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Marne Marotta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 1972.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen the previously denied claims for service connection for bilateral hearing loss and tinnitus.  

In April 2012, the Veteran presented testimony before the undersigned Veterans Law Judge at a videoconference hearing.  A copy of the transcript is of record.  

In February 2013, the Board found that new and material evidence had been submitted to reopen the claims and remanded this case for further evidentiary development.  Although the Board does not find that there was substantial compliance with the remand directives, the evidence is otherwise sufficient to grant the claim for service connection for left ear hearing loss and another remand is not necessary.  38 C.F.R. § 3.159(c)(2) and (3).

In a May 2013 rating decision, the Appeals Management Center granted service connection for bilateral tinnitus and right ear hearing loss.  As that decision represents a full grant of benefits sought with regard to tinnitus and right ear hearing loss, these issues are no longer a part of the current appeal.  


FINDING OF FACT

The Veteran's left ear hearing loss existed prior to service and was likely aggravated by his service. 

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left ear hearing loss are met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for left ear hearing loss constitutes a complete grant of the benefits sought on appeal, no further action is required to comply VA's duties to notify and assist. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection is also available for a preexisting condition provided it was aggravated during service beyond its natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Under applicable law, every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137. 

The presumption of aggravation applies only when the Veteran shows the preservice disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398 (1995).  See also Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304 (1993).  Accordingly, "a lasting worsening of the condition"-that is, a worsening that existed not only at the time of separation but one that still exists currently-is required.  See Routen v. Brown, 10 Vet. App. 183 n.2 (1997); see also Verdon v. Brown, 8 Vet. App. 529 (1996).  The presumption of aggravation only requires evidence of an actual worsening of a preexisting condition during service; it does not require direct evidence of nexus; that the worsening was actually caused by service.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  If a permanent increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b). 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran's service treatment records include an audiogram conducted at enlistment in August 1970, showing pure tone thresholds in the left ear were 5, 5, 0, and 45 decibels at 500, 1000, 2000, and 4000 Hertz (Hz).  Hearing loss was noted and the Veteran was given an H-2 profile for defective hearing, but was found qualified for service.  At separation in January 1972 an audiogram revealed pure tone thresholds in the left ear of 15, 5, 0, 0, 50 and 60 decibels at 500, 1000, 2000, 3000, 4000, and 6000 Hz.  The examiner noted that high frequency hearing loss was noted at induction.  

The Veteran has a current diagnosis of left ear hearing loss for VA compensation purposes.  Left ear hearing loss was noted during the Veteran's induction examination and therefore, the presumption of soundness does not attach and the current claim is for aggravation.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.  At induction, the puretone threshold at 4000 Hz was 45 decibels; at separation, that threshold was 50 decibels.  Thus, the service treatment records support a finding that the hearing loss worsened during service.  At an August 2013 VA examination, the puretone threshold at 4000 Hz was 80 decibels.  Thus, a worsening still exists.  The presumption of aggravation applies.  

Post-service treatment records include an April 2012 statement from private examiner (Dr. T. H.) who acknowledged that the Veteran's pre-induction hearing test showed mild hearing loss in his left ear, but opined that the Veteran's initial hearing loss was "significantly aggravated by his exposure to noise in his military service."  Dr. T. H. explained that the Veteran served in the artillery and armored division refueling tanks, where the Veteran was exposed to shell blasts and significant tank noise.  Dr. T. H. opined that the "worsening of [the Veteran's] hearing loss and tinnitus is directly caused by that noise exposure."  

In contrast, an April 2013 VA examiner indicated that the moderate impairment in the left ear was noted at induction and separation but there was no significant threshold shift in the Veteran's left ear hearing loss from his induction audiogram to his separation audiogram.  However, the examiner did not specifically find that the Veteran's left ear hearing loss did not increase in severity or that the Veteran's increase in disability was due to the natural progression of the disease.  

Thus, a permanent increase in disability is shown, but there is no clear and unmistakable evidence that the increase in left ear hearing loss was due to the natural progression of the disease as required by 38 U.S.C.A. § 1153.  The presumption of aggravation has not been rebutted.  Thus, the probative evidence demonstrates a permanent aggravation of the Veteran's preexisting left ear hearing loss during service.  Resolving reasonable doubt in the Veteran's favor, service connection for left ear hearing loss, on the basis of aggravation during service, is granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for left ear hearing loss is granted. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


